Citation Nr: 0718835	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-27 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from February 1969 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDING OF FACT

The evidence does not indicate that the veteran has severe 
obsessional rituals, near-continuous panic or depression 
affecting the ability to function; spatial disorientation; 
neglect of personal appearance and hygiene; or impaired 
impulse control; and the veteran is able to work.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9400 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim 
for an increased initial rating.  The claim was subsequently 
readjudicated after the notice letter, without taint from the 
prior decision.  Although the veteran was not provided with 
notice of the effective date regulation, because an increased 
rating has been denied, any question as to the appropriate 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing a VA examination, and providing a personal hearing.  

The veteran is currently rated at 50 percent for his PTSD.  A 
70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood, due to symptoms 
such as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The veteran has been married for 6 years and has maintained 
the same employment for 31 years as a maintenance team 
leader.  See November 2005 Travel Board hearing transcript.  
The veteran's reported symptoms include chronic sleeplessness 
and restlessness, intrusive thoughts, guilt, isolation, 
detachment, hypervigilance, exaggerated startle response, 
depression, anxiety, nightmares, irritability, and 
suppression of thoughts and memories of Vietnam experience.  
The veteran has reported that he struggles to get close to 
people, has few social contacts, avoids crowds, and is only 
comfortable with a limited number of people and very small 
groups.  See April 2004 VA examination record.  

A VA examination was conducted in April 2004.  The 
examination record reports the veteran's history of 
increasing difficulty maintaining control of his symptoms, 
thereby making it more difficult for him to cope at work and 
home.  The records note that the veteran gave a history of 
suicidal ideation but without intent or plan.  The examiner 
summarized the veteran's symptoms by stating that the veteran 
"has maintained psychosocial functioning marginally," and 
"has had great effort in suppressing any thought and 
feelings about Vietnam," with resulting side effects, such 
as nightmares, intrusive thoughts, and irritability.  The 
examiner noted that the veteran was cooperative and pleasant, 
with no delusions or hallucinations present.  The veteran 
maintained eye contact and had good hygiene.  The veteran was 
oriented to person, place, and time, and memory was grossly 
intact.  Rate and flow of speech was not marked by any 
illogical thinking or obscurity.  The examiner notes that the 
veteran described having "episodes of anxiety that may be 
subpanic disorder in symptomatology."  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 45, to 
represent "moderate to severe symptoms that significantly 
impinge on occupation functioning, family functioning, and 
social functioning."  

September and November 2004 and February 2005 VA treatment 
records report that the veteran's speech was relevant, 
coherent, and normal in rate and volume without tangential or 
circumstantial thought process.  There was no delusional 
thinking and thought processes showed no disorganization.  
Mood was dysphoric and affect was somewhat flattened but not 
inappropriate.  No hallucinations or preoccupations were 
noted.  The veteran denied suicidal ideation, plan, or 
intent.  Recent and remote memory appeared to be within 
normal limits, and the veteran's attention span and 
concentration were average.  No agitation, mania, or 
irritability was found, and insight and judgment appeared to 
be grossly intact.  The records note that the veteran had no 
hobbies or significant interests and that he had anhedonia.  
A GAF score of 50 was assigned.  A score of 41 to 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  

At the November 2005 Travel Board hearing, the veteran's wife 
testified that the veteran often "snaps" at her.  She also 
testified that if she asks the veteran a question, he often 
responds by talking about an unrelated topic.  The veteran 
testified that people at work have also told him that he does 
that.  The veteran's wife also testified that she no longer 
sleeps in the same room as the veteran because of his 
difficulty sleeping and his anger that she can sleep.  The 
veteran testified that he has been having trouble at work and 
has been getting into arguments with his coworkers and boss.  
The veteran explained that he has not been fired because his 
boss knows about his Vietnam experience and his PTSD.  The 
veteran testified that he has suicidal ideation at night 
because he has a hard time sleeping and gets irritable.  The 
veteran also testified that his memory was not very good and 
that he has episodes of quickened heartbeat and "quivery-
ness."  The veteran testified that his prescription was 
increased to lessen these episodes, and the episodes, which 
used to occur daily, now sometimes occur 2 to 3 times a week.  
The veteran also reported that the increase in medication 
helped improve his symptoms.  

Although the veteran has been assigned GAF scores consistent 
with a finding of "serious" symptoms, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue.  Rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).  In this case, the evidence most nearly 
approximates a 50 percent rating.  

The evidence does not indicate that the veteran has 
obsessional rituals, near-continuous panic, depression 
affecting the ability to function, spatial disorientation, or 
neglect of personal appearance and hygiene.  Although the 
Travel Board hearing transcript indicates testimony that the 
veteran sometimes thinks about beating up co-workers and that 
he verbally "snaps" at his wife, there is no evidence that 
the veteran has ever acted violently towards others.  In 
other words, the veteran is still able to control his 
impulses.  Additionally, the evidence indicates that the 
veteran continues to work as a maintenance team leader, has 
appropriate affect, and generally has logical, coherent, and 
relevant speech.  Although the veteran has been noted to have 
significant social impairment due to symptoms such as 
anhedonia, irritability, and isolation, an evaluation may not 
be assigned solely on the basis of social impairment.  See 
38 C.F.R. § 4.126.  On the whole, the veteran's symptoms do 
not indicate that he has deficiencies in most areas that 
would warrant a rating in excess of 50 percent.  
Consequently, the veteran's claim is denied.  



	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


